Case 8:19-cv-00633-PWG Document 1 Filed 02/27/19 Page 1 of 6

UNITED STATES I)IS'I`RICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY WELFARE FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER LOCAL 669 UA EDUCATION FUND,
TRUSTEES OF THE NATIONAL AUTOMATIC
SPRINKLER INDUSTRY PENSION FUND, TRUSTEES
OF 'I`HE SPRINKLER INDUSTRY SUPPLEMENTAL
PENSION FUND AND TRUSTEES OF THE
INTERNATIONAL TRAINING FUND

8000 Corporate Drive

Landover, MD 20785

Plaintiffs,

vs. Civil Action No.:
ALBANY FIRE PROTECTION, INC.
1853 Avenue B

Watervliet, NY 12189-2501

Serve: Thomas P. Kelfy, Chief Executive Ofi`lcer
1853 Avenue B
Watervliet, NY 12189-2501

"~.’V\J\'/\_/WWV\J\-/\_/\_/\/VV\_/WWW\./v\_/\_/VV

Defendant.
COMPLAINT

(FOR BREACH OF COLLEC'I`IVE BARGAINING AGREEIVIENT AND
TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS)

Jurisdiction
1. This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retireinent Incorne Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145, and
under Section 301 of the Labor~Management Relations Act, 29 U.S.C. § 185(21). This is an action
for breach of a Collective Bargaining Agreement between an employer and a labor organization
representing employees in an industry affecting commerce and an action to collect contributions

due to employee benefit plans under the terms of the Collective Bargaining Agreeinent.

Case 8:19-cv-00633-PWG Document 1 Filed 02/27/19 Page 2 of 6

M

2. Plaintiffs National Automatic Sprinlder Industry Welfare Fund, National
Automatic Sprinkler Local 669 UA Education Fund, National Automatic Sprinkler Industry
Pension Fund, Sprinl<ler Industry Supplemental Pension Fund and the lnternational Training Fund
(hereinafter "NASI Funds") are multiemployer employee benefit plans as that term is defined in
Section 3(3) of the ERISA of` 1974, 29 U.S.C. § 1002(3). Plaintiff Funds are established and
maintained according to the provisions of the Restated Agreements and Declarations of Trust
establishing the NASI Funds (hercinafter “Trust Agrccments”) and the Collective Bargaining
Agreement between Road Sprinlder Fitters Locai Union No. 669 (hereinafter referred to as “the
union”) and the Defendant. The NASI Funds are administered at 8000 Corporate Drive, Landover,
Maryland 20785.

3. Def€ndant Albany Fire Protection, lnc_ is a corporation existing under the laws of`
the State of New York with offices located in New York. Def`endant transacts business in the State
of` New York as a contractor or subcontractor in the sprinkler industry and all times herein was an
"employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the Labor-
Management Relations Act, 29 U.S.C. Sections 142(1), (3) and 152(2); Section 3(5), (9), (11), (12),
(14) of ERlSA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the Multi-
Employer Pension Plan Amendments of 1980, 29 U.S.C. § 1001 (a).

COUNT I
4. Defendant entered into a Collective Bargaining Agreement with the union

establishing terms and conditions of employment for journeymen and apprentice sprinkler fitters

employed by the Defendant.

Case 8:19-cv-00633-PWG Document 1 Filed 02/27/19 Page 3 of 6

5. Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to the
Plaintiff Funds certain sums of money for each hour worked by employees of Defendant covered by
the Collective Bargaining Agreement.

6_ Defendant employed certain employees covered by the Collective Bargaining
Agreement during the months of August 2018 through the present

7. Defendant is bound to the Trust Agreements and the Guidelines for Participation in
the NASI Funds (hereinafter “Guidelines”).

8. Defendant has failed to make contributions due to Plaintiff Funds for the months of
December 2018 and January 2019. ln addition, Defendant has failed to submit report forms for
these months Pursuant to the terms of the Collective Bargaining Agreement, Defendant is
obligated to submit report fomis and pay contributions owed to Plaintiff Funds.

9. Pursuant to Article Vl, Section 6 of the Restated Agreements and Declarations of
Trust establishing the NASI Funds, when an employer is two or more months delinquent in making
the contributions required on behalf of his employees and has not submitted the required documents
showing the employees who worked for him and hours worked, the Funds are authorized to project
the delinquency amount using the following formula:

...The Trustees may project as the amount of the delinquency the greater of
(a) the average of the monthly payments or reports submitted by the
Employer for the last three (3) months for which payments or reports were
submitted, or (b) the average of the monthly payments or reports submitted

by the Employer for the last twelve (12) months for which payments or
reports were submittedl ..

10. Using report forms submitted for the last three (3) months for which reports were
submitted, the projected delinquency for the months of December 2018 and Januaiy 2019 is

$134,045.61 calculated as follows:

Case 8:19-cv-00633-PWG Document 1 Filed 02/27/19 Page 4 of 6

Month Welfare Education Pension §§ M

Sept. 2018 $32,750.72 $1,453.41 $19,772.80 $18,146.48 $346.05

Oct. 2018 829,857.39 $1,321.53 318,240.00 $16,209.00 $314.65

Nov. 2018 $28,359.99 $1,254.88 $17,348.14 $15,400.08 $293.30
Monthly

Average: $30,322.70 $1,343.27 318,453.65 $16,585.19 $318.00

11. Defendant’s contributions owed on behalf of its sprinkler fitter employees for the

months of August 2018 through November 2018 were paid late. The specific amounts paid and
the date in which the Defendant's contributions were received by the NASI Funds are set forth on
the attached breakdown (Exhibit A).

12. Defendant's contributions owed on behalf of its sprinkler fitter employees for the
month of December 2018 and January 2019 are late.

13. The Trust Agreements and the Guidelines provide that an employer who fails to pay
the amounts required by the Collective Bargaining Agrecment on time shall be obligated to pay
liquidated damages as follows:

(1) If payment is not received in the Funds Office by the 15th of the
month, 10% of the amount is assessed

(2) An additional 5% is added if payment is not received in the
Funds Office by the last working day of the month in which
payment was due.
(3) An additional 5% is added if payment is not received by the
15th of the month foliowing the month in Which payment was
due.
14. Pursuant to this provision, Defendant is obligated to Plaintiff Funds in the amount
of $77,689.45 in liquidated damages assessed on the late contributions for the months of August

2018 through January 2019, plus interest at the rate provided in 29 U.S.C. Section 1132(g) from

the date of delinquency to the date of payment

WHEREFORE, in Count I, Plaintiff Funds pray judgment as follows:

4

Case 8:19-cv-OO633-PWG Document 1 Filed 02/27/19 Page 5 of 6

A. in the amount of $134,045.61 for contributions due for work performed in
December 2018 and January 2019, plus costs, interest, and reasonable attomeys' fees, pursuant to
29 U.S.C. § 1132(g).

B. ln the amount of $77,689.49 for liquidated damages assessed on the late
contributions for the months of August 2018 through February 2019, plus costs, interest, and
reasonable attomeys' fees, pursuant to 29 U.S.C. § 1132(g).

C. For all contributions and liquidated damages which become due subsequent to the
filing of this action through the date ofjudgment, plus costs, interest, and reasonable attomeys' fees,
pursuant to 29 U.S.C. § ll32(g).

D. For such further relief as the Court may deem appropriate

Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 - telephone

(202) 362-2640 - facsimile
cgilligan@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682

Attomeys for Plaintiffs

322259_1

Case 8:19-cv-OO633-PWG Document 1 Filed 02/27/19 Page 6 of 6

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. §
1132(h) this 27th day of February, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1 111 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

322259¢1

